DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "... the first processor configured to perform first operations, ... including: executing the analysis, by using the analysis rule included in the first entry stored in the first memory, with respect to data to be input from at least one sensor ..., storing the analysis state information to the second entry in the first memory ..., ..., and managing the analysis rule; and the control device including: a second memory, and ... s2......econd processor coupled to the second memory, the second processor configured to perform second operations, ... including: monitoring a usage status of the first memory with respect to the second entry including the analysis state information, acquiring an evaluation result with respect to the analysis result ... and storing the evaluation result into a third entry in the second memory, and controlling the analysis rule included in the first entry stored in the first memory ... , by using the usage status of the first memory with respect to the second entry including the analysis state information and the evaluation result ... , the second memory storing the third entry including the evaluation result, wherein the usage status of the first memory includes ... a number of second entries stored in the first memory, and the second operations further comprises: determining whether the usage status satisfies a predetermined depletion condition, determining the analysis rule ... to be invalidated, by using lowness of the evaluation result ... when the usage status satisfies the predetermined depletion condition, and ... indicating the analysis rule to be invalidated to the analysis device, and the first operation ... comprises: invalidating the analysis rule ..., and deleting, from the first memory, the second 
The prior art does not disclose or suggest, "... executing the analysis, by using the analysis rule included in the first entry stored in the first memory, with respect to data to be input from at least one sensor ...; storing the analysis state information to the second entry in the first memory ... ; ...; managing the analysis rule; monitoring a usage status of the first memory with respect to the second entry including the analysis state information; acquiring an evaluation result ... and storing the evaluation result into a third entry in a second memory; controlling the analysis rule included in the first entry stored in the first memory ..., by using the usage status of the first memory with respect to the second entry including the analysis state information and the evaluation result ... ; determining whether the usage status satisfies a predetermined depletion condition; 5 determining the analysis rule ... to be invalidated, by using lowness of the evaluation result ... when the usage status satisfies the predetermined depletion condition; invalidating the analysis rule determined as the object to be invalidated; and deleting, from the first memory, the second entries including the analysis state information related to the invalidated analysis rule, wherein the usage status of the first memory includes ... a number of second entries stored in the first memory", in combination with the remaining claim elements as set forth in claim 10.
The prior art does not disclose or suggest, "... executing the analysis, by using the analysis rule included in the first entry stored in the first memory, with respect to data to be input from at least one sensor ...; storing the analysis state information to the second entry in the first memory ...; 6Appln. No.: 16/305,437 ...; managing the analysis rule; monitoring a usage status of the first memory with respect to the second entry including the analysis state information; acquiring an evaluation result ... and storing the evaluation result into a third entry in a second memory; controlling the analysis rule included in the first entry stored in the first memory ..., by using the usage status of the first memory with respect to the second entry including the analysis state information and the evaluation result ... ; determining whether the usage status satisfies a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 8/27/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 15 of the reply, Examiner agrees the amended claims integrate the abstract limitations into a practical application by improving another technology.
Applicant’s arguments, see remarks, filed 8/27/21, with respect to art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 19 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Korsunsky et al. (2011/0219035) disclose reduction of false positives in intrusion detection by tallying false positives and retraining a neural net accordingly (see figure 28; and paragraphs 448-449). 
(see paragraphs 733-734).
Starr (2014/0336984) disclose reducing false positives for an industrial monitoring system and modifying an alert criteria in light of an available amount of memory (see paragraph 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852